ORDER

PER CURIAM.
Maurice Bowen (Defendant) appeals from a judgment entered in the Circuit Court of the City of St. Louis following his conviction on one count of child molestation in the first degree (Count I) and one count of endangering the welfare of a child in the first degree (Count II). Defendant contends that the trial court erred in: (1) overruling Defendant’s objection to the testimony of a forensic interviewer; and (2) denying Defendant’s motion for judgment of acquittal at the close of evidence and entering judgment against Defendant *803on both Counts I and II in violation of his right to be free from double jeopardy.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).